The Supreme Court properly denied the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7) and (8). Construing the pleadings in the light most favorable to the plaintiff, and accepting as true all its factual allegations (see Guggenheimer v Ginzburg, 43 NY2d 268, 275 [1977]; Schlackman v Robin S. Weingast & Assoc., Inc., 18 AD3d 729, 729-730 [2005]; Montes Corp. v Charles Freihofer Baking Co., Inc., 17 AD3d 330 [2005]), the plaintiffs complaint sufficiently states a cause of action against the defendants to recover a brokerage commission (see Greene v Hellman, 51 NY2d 197, 206 [1980]; Lane — Real Estate Dept. Store v Lawlet Corp., 28 NY2d 36, 42 [1971]; Stanzoni Realty Corp. v Landmark Props. of Suffolk, Ltd., 19 AD3d 582 [2005]; Buck v Cimino, 243 AD2d 681, 684 [1997]).
The defendants’ remaining contentions are without merit. Fisher, J.P., Florio, Garni and Chambers, JJ., concur.